DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 10/4/2021. Claim 7 is amended. Claims 1-8 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claim 7 has been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ciordas et al. (US20150169557, hereinafter Ciordas) in view of Hamano (of record) and Gordon (US20100269128, hereinafter Gordon).

Regarding claim 7, Ciordas discloses a content displaying method (see Ciordas, at least at [0030]-[0031], [0034] and Figs. 1-2 and related text), comprising: 
Receiving a distribution data including a display schedule and content from a content distribution apparatus (see Ciordas, at least at [0036]-[0042] and Figs. 1-2 and related text); and 
storing the distribution data (see Ciordas, at least at [0029] and [0059]-[0061] and Figs. 1-2 and related text), and
displaying content based on the display schedule (see Ciordas, at least at [0062]-[0064]), and
determining a replacement content the one or more of content with one or more of replacement content (see Ciordas, at least at [0065], [0071]-[0077] and [0087]).
Ciordas does not specifically disclose displaying the replacement content stored in a specific folder of a storage instead of the content displayed based on the display schedule, wherein the replacement content is displayed based on a display duration indicated by an attribute regarding the display duration if the replacement content has the attribute regarding the display duration. 
In an analogous art relating to a system for providing content, Hamano discloses 
replacing the one or more of the content with one or more replacement content (accessible media content that includes hundreds of digital broadcast television channels, interactive applications, digital music, on-demand programming/video-on-demand, internet resources, and 
displaying the one or more of the replacement content instead of content displayed based on a display schedule (see Hamano, at least at [0118]-[0120], [0130]-[0132] and [0135]-[0137], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ciordas to include the limitations ad taught by Hamano for the advantage of providing an improved and more robust system for providing desirable content to a user.
Ciordas in view of Hamano does not specifically disclose displaying the replacement content stored in a specific folder of a storage instead of the content displayed based on the display schedule, wherein the replacement content is displayed based on a display duration indicated by an attribute regarding the display duration if the replacement content has the attribute regarding the display duration.
In an analogous art relating to a system for presenting content, Gordon discloses displaying replacement content stored in a specific folder of a storage instead of content displayed based on the display schedule, wherein the replacement content is displayed based on a display duration indicated by an attribute regarding the display duration if the replacement content has the attribute regarding the display duration (see Gordon, at least at [0058]-[0060], [0069], [0095], [0109], [0161], and related text). The Examiner notes that the limitations of “the replacement content is displayed based on a display duration indicated by an attribute regarding the display duration if  the replacement content has the attribute regarding the display duration, and the replacement content is displayed based on a display duration determined by information regarding the display ” are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims). Therefore, the above cited limitations are not considered.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ciordas in view of Hamano to include the limitations as taught by Gordon for the advantage of more efficiently determining most appropriate content to present.

Allowable Subject Matter

Claims 1-6 and 8 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421